Title: From George Washington to Nicholas Covenhoven, 8 September 1783
From: Washington, George
To: Covenhoven, Nicholas


                  
                     Sir
                      8 September 1783
                  
                  Through Dr Witherspoon I have received your Memorial with the enclosed Certificates; but so much time has elapsed Since the period you allude to, in which you say you promised to perform particular services for me, that I have not the least remembrance of any circumstance of the kind; but this however, I recollect, that the morning on which General Howe moved with the British Army from the place he first landed at on Long Island, you came to my Quarters & gave me information of it—and I have very frequently heard from the American Officers who have been prisoners on Long Island, that on all occasions you was their friend, and had generously supplied them with Money and every conveniency your situation would afford.
                  From the Account of your supplies of Money which have been made to the State & to individuals, I am fully persuaded that the Government of New York will give a favorable attention to your case, and regard the certificates of which you have furnished me with Copies, as a strong evidence of your Inclination to support the American cause, at the same time that it furnishes instances of yr humanity in relieving the distresses of suffering Prisoners.
                  
               